DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 09/23/2022 are acknowledged and have been fully considered. Claim 1 has been amended, claim 1 has been added, no claims have been canceled or withdrawn. Claims 1-5 are now pending and under consideration.

Applicant's arguments on pages 5-10 of the remarks with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2021/0010446 to Yoshioka et al. have been fully considered, but they are not persuasive. 
Firstly, Applicant asserts on pages 6-8 of the remarks that the first portion of the main passage and the second portion of the main passage in Yoshioka extend in opposite directions, such that Yoshioka does not teach “wherein the first portion of the main passage and the second portion of the main passage extend in the first direction.”
The examiner respectfully disagrees. It is apparent from at least the marked-up copy of Fig. 18 of Yoshioka provided directly below that a “main passage” includes a definable “first portion” (e.g., “first portion of the main passage”) that connects an inlet 12a (e.g., “inlet portion”) to a first one of gas outflow passages 13A & 13B (e.g., “first outlet portion”) and a definable “second portion” (e.g., “second portion of the main passage”) that connects the inlet 12a to a second one of the gas outflow passages 13A & 13B (e.g., “second outlet portion”).

    PNG
    media_image1.png
    615
    718
    media_image1.png
    Greyscale

The examiner notes that at least ¶ 0029-0030, 0032, 0043 & 0052-0053 of Applicant’s originally-filed specification (and at least Figs. 4, 6 & 7 of Applicant’s originally-filed drawings) redefines “direction” (e.g., as in “first direction”) away from the ordinary and customary meaning of the term (e.g., see: MPEP 2111) by differently indicating that the term “direction” refers to the line along which something lies, faces, moves, etc., with reference to more than one point or region toward which it is directed (e.g., ¶ 0029 states that the “first direction” refers a “left-right direction” in Fig. 4, which is further shown by Fig. 4 as a line having arrows directed to extend both left and right along the line). It is impossible for Applicant’s redefined “first direction” to have an opposite direction.
The examiner also notes that the claim phrase “extend in the first direction” neither specifies (and does not provide limitation to) a point of reference from which (or to which) the extending of the “first portion of the main passage” is to occur nor specifies (and does not provide limitation to) a point of reference from which (or to which) the extending of the “second portion of the main passage” is to occur. 
It is apparent from at least the marked-up copy of Fig. 18 of Yoshioka provided above that each of the “first portion of the main passage” and the “second portion of the main passage” extends in directions including the apparent “first direction.” Therefore, Yoshioka fully teaches “wherein the first portion of the main passage and the second portion of the main passage extend in the first direction,” as now recited by amended independent claim 1, under a broadest reasonable interpretation.
Next, Applicant asserts on pages 8-9 of the remarks that the first portion of the main passage and the second portion of the main passage in Yoshioka are equal in length, such that Yoshioka does not teach “wherein a first portion of the main passage that connects the inlet portion to the first outlet portion is longer than a second portion of the main passage that connects the inlet portion to the second outlet portion.”
The examiner respectfully disagrees. Firstly, at least ¶ 0038 of Yoshioka states that “surface areas of the downstream-side divided walls 16A to 16D are each set to be approximated to one another,” and the ordinary definition of “approximate” is understood to be “nearly correct or exact : close in value or amount but not precise,” such that the “first portion of the main passage” would necessarily be longer than the “second portion of the main passage” in at least one of the first-fourth interpretations of Yoshioka by virtue of the surface area of the divided wall 16A (or 16C) and the surface area of the divided wall 16B (or 16D) being close in value but not precise (e.g., when very small or insignificant differences exist between respective lengths of the “first portion of the main passage” and the “second portion of the main passage”). 
Additionally or alternatively, for example, in the first and second interpretations: at least part of the “expansion chamber D” is definable as being included by the “main passage” and by the “first portion of the main passage,” such that the “first portion of the main passage” would be longer than the “second portion of the main passage” because the “second portion of the main passage” is not defined as including any part of the “expansion chamber A.” Additionally or alternatively, for example, in the third and fourth interpretations: at least part of the “expansion chamber A” is definable as being included by the “main passage” and by the “first portion of the main passage,” such that the “first portion of the main passage” would be longer than the “second portion of the main passage” because the “second portion of the main passage” is not defined as including any part of the “expansion chamber D.” 
Therefore, Yoshioka also fully teaches “wherein a first portion of the main passage that connects the inlet portion to the first outlet portion is longer than a second portion of the main passage that connects the inlet portion to the second outlet portion,” as now recited by amended independent claim 1, under a broadest reasonable interpretation.
Lastly, Applicant generally asserts on pages 10-11 of the remarks that new claim 5, which depends from claim 1, “sets forth a further combination of elements neither taught nor disclosed by [Yoshioka].” 
The examiner respectfully disagrees. New claim 5 recites “wherein the first portion of the main passage and the second portion of the main passage extend continuously in the first direction”; however, it is unclear exactly where and exactly how Applicant’s originally-filed specification sufficiently describes such a configuration of the claimed EGR device. As discussed in detail above, Applicant’s originally-filed specification redefines “direction” (e.g., as in “first direction”) away from the ordinary and customary meaning of the term by differently indicating that the term “direction” refers to the line along which something lies, faces, moves, etc., with reference to more than one point or region toward which it is directed. For example, one disclosed embodiment, as discussed by at least ¶ 0029-0030 of Applicant’s originally-filed specification and as shown by at least Figs. 1-5 (especially Fig. 4) of Applicant’s originally-filed drawings, appears to generally describe and show each of a first portion of a main passage 31 that connects an inlet portion 25 to a first outlet portion 26A, and a second portion of the main passage 31 that connects the inlet portion 25 to a second outlet portion 26B. In Fig. 4, the first portion of the main passage 31 extends from the inlet portion 25 in a first direction, then in a second direction, and finally in the first direction to the first outlet portion 26A, and the second portion of the main passage 31 extends from the inlet portion 25 in the first direction, then in the second direction, and finally in the first direction to the second outlet portion 26A. Similarly, another pair of disclosed embodiments, as discussed by at least ¶ 0052 & 0054 of Applicant’s originally-filed specification and as shown by at least Figs. 6 & 7 of Applicant’s originally-filed drawings, appears to generally describe and show each of a first portion of a main passage 81 that connects the inlet portion 25 to the first outlet portion 26A, and a second portion of the main passage 81 that connects the inlet portion 25 to the second outlet portion 26B. In each of Figs. 6 & 7, the first portion of the main passage 81 extends from the inlet portion 25 in the first direction, then in the second direction, and finally in the first direction to the first outlet portion 26A, and the second portion of the main passage 81 extends from the inlet portion 25 in the first direction, then in the second direction, and finally in the first direction to the second outlet portion 26A. Therefore, it does not appear that there is sufficient written description support for Applicant to now claim that the first portion of the main passage and the second portion of the main passage extend continuously in the first direction. Thus, it appears that claim 5 improperly introduces “new matter” to the claim.
Fig. 18 of Yoshioka shows the first portion of the main passage and the second portion of the main passage extending continuously in the first direction in a manner that is similar to that of Figs. 4, 6 & 7 of Applicant’s originally-filed drawings. Therefore, Yoshioka is interpreted as fully teaching “wherein the first portion of the main passage and the second portion of the main passage extend continuously in the first direction.”

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “wherein the first portion of the main passage and the second portion of the main passage extend continuously in the first direction,” as recited by new claim 5, must be shown or the features canceled from the claim. No new matter should be entered.
Specifically, it is unclear exactly where and exactly how Applicant’s originally-filed drawings sufficiently show a configuration of the claimed EGR device including “wherein the first portion of the main passage and the second portion of the main passage extend continuously in the first direction.” 
Firstly, note that at least ¶ 0029-0030, 0032, 0043 & 0052-0053 of Applicant’s originally-filed specification (and at least Figs. 4, 6 & 7 of Applicant’s originally-filed drawings) redefines “direction” (e.g., as in “first direction”) away from the ordinary and customary meaning of the term (e.g., see: MPEP 2111) by differently indicating that the term “direction” refers to the line along which something lies, faces, moves, etc., with reference to more than one point or region toward which it is directed (e.g., ¶ 0029 states that the “first direction” refers a “left-right direction” in Fig. 4, which is further shown by Fig. 4 as a line having arrows directed to extend both left and right along the line).
For example, one disclosed embodiment, as shown by at least Figs. 1-5 (especially Fig. 4) of Applicant’s originally-filed drawings (in view of at least ¶ 0029-0030 of Applicant’s originally-filed specification), appears to generally show each of a first portion of a main passage 31 that connects an inlet portion 25 to a first outlet portion 26A, and a second portion of the main passage 31 that connects the inlet portion 25 to a second outlet portion 26B. In Fig. 4, the first portion of the main passage 31 extends from the inlet portion 25 in a first direction, then in a second direction, and finally in the first direction to the first outlet portion 26A, and the second portion of the main passage 31 extends from the inlet portion 25 in the first direction, then in the second direction, and finally in the first direction to the second outlet portion 26A. Similarly, another pair of disclosed embodiments, as shown by at least Figs. 6 & 7 of Applicant’s originally-filed drawings (in view of at least ¶ 0052 & 0054 of Applicant’s originally-filed specification), appears to generally show each of a first portion of a main passage 81 that connects the inlet portion 25 to the first outlet portion 26A, and a second portion of the main passage 81 that connects the inlet portion 25 to the second outlet portion 26B. In each of Figs. 6 & 7, the first portion of the main passage 81 extends from the inlet portion 25 in the first direction, then in the second direction, and finally in the first direction to the first outlet portion 26A, and the second portion of the main passage 81 extends from the inlet portion 25 in the first direction, then in the second direction, and finally in the first direction to the second outlet portion 26A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 5 recites “wherein the first portion of the main passage and the second portion of the main passage extend continuously in the first direction”; however, it is unclear exactly where and exactly how Applicant’s originally-filed specification sufficiently describes such a configuration of the claimed EGR device. 
Firstly, note that at least ¶ 0029-0030, 0032, 0043 & 0052-0053 of Applicant’s originally-filed specification (and at least Figs. 4, 6 & 7 of Applicant’s originally-filed drawings) redefines “direction” (e.g., as in “first direction”) away from the ordinary and customary meaning of the term (e.g., see: MPEP 2111) by differently indicating that the term “direction” refers to the line along which something lies, faces, moves, etc., with reference to more than one point or region toward which it is directed (e.g., ¶ 0029 states that the “first direction” refers a “left-right direction” in Fig. 4, which is further shown by Fig. 4 as a line having arrows directed to extend both left and right along the line).
For example, one disclosed embodiment, as discussed by at least ¶ 0029-0030 of Applicant’s originally-filed specification and as shown by at least Figs. 1-5 (especially Fig. 4) of Applicant’s originally-filed drawings, appears to generally describe and show each of a first portion of a main passage 31 that connects an inlet portion 25 to a first outlet portion 26A, and a second portion of the main passage 31 that connects the inlet portion 25 to a second outlet portion 26B. In Fig. 4, the first portion of the main passage 31 extends from the inlet portion 25 in a first direction, then in a second direction, and finally in the first direction to the first outlet portion 26A, and the second portion of the main passage 31 extends from the inlet portion 25 in the first direction, then in the second direction, and finally in the first direction to the second outlet portion 26A. Similarly, another pair of disclosed embodiments, as discussed by at least ¶ 0052 & 0054 of Applicant’s originally-filed specification and as shown by at least Figs. 6 & 7 of Applicant’s originally-filed drawings, appears to generally describe and show each of a first portion of a main passage 81 that connects the inlet portion 25 to the first outlet portion 26A, and a second portion of the main passage 81 that connects the inlet portion 25 to the second outlet portion 26B. In each of Figs. 6 & 7, the first portion of the main passage 81 extends from the inlet portion 25 in the first direction, then in the second direction, and finally in the first direction to the first outlet portion 26A, and the second portion of the main passage 81 extends from the inlet portion 25 in the first direction, then in the second direction, and finally in the first direction to the second outlet portion 26A. Therefore, it does not appear that there is sufficient written description support for Applicant to now claim that the first portion of the main passage and the second portion of the main passage extend continuously in the first direction. Thus, it appears that claim 5 improperly introduces “new matter” to the claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-5 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 09/23/2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated on pages 6-8 that Yoshioka teaches the first portion of the main passage and the second portion of the main passage extending “in opposite directions,” such that Yoshioka does not teach “wherein the first portion of the main passage and the second portion of the main passage extend in the first direction,” and this statement indicates that the invention is different from what is defined in the claims because at least ¶ 0029-0030, 0032, 0043 & 0052-0053 of Applicant’s originally-filed specification (and at least Figs. 4, 6 & 7 of Applicant’s originally-filed drawings) redefines “direction” (e.g., as in “first direction”) away from the ordinary and customary meaning of the term (e.g., see: MPEP 2111) by differently indicating that the term “direction” refers to the line along which something lies, faces, moves, etc., with reference to more than one point or region toward which it is directed (e.g., ¶ 0029 states that the “first direction” refers a “left-right direction” in Fig. 4, which is further shown by Fig. 4 as a line having arrows directed to extend both left and right along the line), and it is impossible for Applicant’s redefined “first direction” to have an opposite direction. Applicant’s remarks appear to utilize a different definition of “first direction” with respect to Fig. 18 of Yoshioka in order to assert that the first portion of the main passage and the second portion of the main passage extend “in opposite directions.”
Claims 2-5 are dependent from claim 1, such that claims 2-5 also include the rejected subject matter recited by claim 1, such that claims 2-5 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2021/0010446 to Yoshioka et al. (hereinafter: “Yoshioka”).
With respect to claim 1, Yoshioka teaches an EGR device (45) configured to recirculate, as an EGR gas, some of an exhaust gas discharged from an internal combustion engine to branch passage portions (4) provided in an intake passage (3) (apparent from at least Fig. 18 in view of at least ¶ 0032), the EGR device comprising: an inlet portion (12a) into which the EGR gas is introduced; a first outlet portion (for example, in a first interpretation: 13B; alternatively, for example, in a second interpretation: 13B; alternatively, for example, in a third interpretation: 13A; alternatively, for example, in a fourth interpretation: 13A) and a second outlet portion (for example, in the first interpretation: 13A; alternatively, for example, in the second interpretation: 13A; alternatively, for example, in the third interpretation: 13B; alternatively, for example, in the fourth interpretation: 13B) that are connected to different ones of the branch passage portions (apparent from at least Fig. 18), the first outlet portion and the second outlet portion each conducting, to the corresponding branch passage portion, the EGR gas that has been introduced through the inlet portion (apparent from at least Fig. 18); and a passage portion (for example: 12, 16A, 16B, 17A, 47A, 47B, 47C, 47D, 47E, 48A, 48B, 48C, 48D & 48E) that allows gas to flow between the inlet portion and the first outlet portion and between the inlet portion and the second outlet portion, wherein the passage portion includes: a main passage (for example: as pointed out and labeled “main passage” in the marked-up copy of Fig. 18 provided directly below) that connects the inlet portion to the first outlet portion and to the second outlet portion (apparent from at least the marked-up copy of Fig. 18 provided directly below); and an expansion chamber (for example, in the first interpretation: as pointed out and labeled “expansion chamber A” in the marked-up copy of Fig. 18 provided directly below; alternatively, for example, in the second interpretation: as pointed out and labeled “expansion chamber B” in the marked-up copy of Fig. 18 provided directly below; alternatively, for example, in the third interpretation: as pointed out and labeled “expansion chamber C” in the marked-up copy of Fig. 18 provided directly below; alternatively, for example, in the fourth interpretation: as pointed out and labeled “expansion chamber D” in the marked-up copy of Fig. 18 provided directly below) that is expanded outward from the main passage (apparent from at least the marked-up copy of Fig. 18 provided directly below), the main passage includes a connecting portion (for example, in the first interpretation: as pointed out and labeled “connecting portion A” in the marked-up copy of Fig. 18 provided directly below; alternatively, for example, in the second interpretation: as pointed out and labeled “connecting portion A” in the marked-up copy of Fig. 18 provided directly below; alternatively, for example, in the third interpretation: as pointed out and labeled “connecting portion B” in the marked-up copy of Fig. 18 provided directly below; alternatively, for example, in the fourth interpretation: as pointed out and labeled “connecting portion B” in the marked-up copy of Fig. 18 provided directly below), the connecting portion being connected to the second outlet portion and extending in a first direction [note that at least ¶ 0029-0030, 0032, 0043 & 0052-0053 of Applicant’s originally-filed specification (and at least Figs. 4, 6 & 7 of Applicant’s originally-filed drawings) redefines “direction” (e.g., as in “first direction”) away from the ordinary and customary meaning of the term (e.g., see: MPEP 2111) by differently indicating that the term “direction” refers to the line along which something lies, faces, moves, etc., with reference to more than one point or region toward which it is directed (e.g., ¶ 0029 states that the “first direction” refers a “left-right direction” in Fig. 4, which is further shown by Fig. 4 as a line having arrows directed to extend both left and right along the line); also, note that “extending in a first direction” does not specify (and does not provide limitation to) a point of reference from which (or to which) the extending is to occur; for example, in the first and second interpretations: it is apparent from at least the marked-up copy of Fig. 18 provided directly below that the “connecting portion A” extends in directions including an apparent “first direction” (as pointed out and labeled “first direction A” and/or “first direction B” in the marked-up copy of Fig. 18 provided directly below); alternatively, for example, in the third and fourth interpretations: it is apparent from at least the marked-up copy of Fig. 18 provided directly below that the “connecting portion B” extends in directions including an apparent “first direction” (as pointed out and labeled “first direction A” and/or “first direction B” in the marked-up copy of Fig. 18 provided directly below)], and the expansion chamber is expanded outward from the connecting portion (apparent from at least the marked-up copy of Fig. 18 provided directly below), wherein a first portion of the main passage that connects the inlet portion to the first outlet portion is longer than a second portion of the main passage that connects the inlet portion to the second outlet portion [it is apparent from at least the marked-up copy of Fig. 18 provided directly below that the “main passage” in any of the first-fourth interpretations includes a “first portion” (e.g., “first portion of the main passage”) that connects the inlet 12a to the “first outlet portion” and a “second portion” (e.g., “second portion of the main passage”) that connects the inlet 12a to the “second outlet portion”; also, at least ¶ 0038 states that “surface areas of the downstream-side divided walls 16A to 16D are each set to be approximated to one another,” and the ordinary definition of “approximate” is understood to be “nearly correct or exact : close in value or amount but not precise,” such that the “first portion of the main passage” would necessarily be longer than the “second portion of the main passage” in at least one of the first-fourth interpretations by virtue of the surface area of the divided wall 16A (or 16C) and the surface area of the divided wall 16B (or 16D) being close in value but not precise (e.g., when very small or insignificant differences exist between respective lengths of the “first portion of the main passage” and the “second portion of the main passage”); additionally or alternatively, for example, in the first and second interpretations: at least part of the “expansion chamber D” is definable as being included by the “main passage” and by the “first portion of the main passage,” such that the “first portion of the main passage” would be longer than the “second portion of the main passage” because the “second portion of the main passage” is not defined as including any part of the “expansion chamber A”; additionally or alternatively, for example, in the third and fourth interpretations: at least part of the “expansion chamber A” is definable as being included by the “main passage” and by the “first portion of the main passage,” such that the “first portion of the main passage” would be longer than the “second portion of the main passage” because the “second portion of the main passage” is not defined as including any part of the “expansion chamber D”], and wherein the first portion of the main passage and the second portion of the main passage extend in the first direction (note that “extend in the first direction” neither specifies (and does not provide limitation to) a point of reference from which (or to which) the extending of the “first portion of the main passage” is to occur nor specifies (and does not provide limitation to) a point of reference from which (or to which) the extending of the “second portion of the main passage” is to occur; for example, in the first-fourth interpretations: it is apparent from at least the marked-up copy of Fig. 18 provided directly below that each of the “first portion of the main passage” and the “second portion of the main passage” extends in directions including the apparent “first direction”).

    PNG
    media_image1.png
    615
    718
    media_image1.png
    Greyscale

With respect to claim 2, Yoshioka teaches the EGR device according to claim 1, wherein the expansion chamber is expanded from the connecting portion in a direction (for example: as pointed out and labeled “second direction” in the marked-up copy of Fig. 18 provided above with respect to claim 1) different from the first direction (apparent from at least the marked-up copy of Fig. 18 provided above with respect to claim 1).

With respect to claim 3, Yoshioka teaches the EGR device according to claim 2, further comprising: a partition (for example, in the first interpretation: 48A; alternatively, for example, in the second interpretation: 48B; alternatively, for example, in the third interpretation: 48C; alternatively, for example, in the fourth interpretation: 48D) that separates the expansion chamber and the main passage from each other (apparent from at least the marked-up copy of Fig. 18 provided above with respect to claim 1), wherein in the main passage, the partition is curved from an upstream section closer to the inlet portion to a downstream section closer to the second outlet portion (apparent from at least Fig. 18), and the partition guides the EGR gas that flows from the inlet portion to the second outlet portion (apparent from at least Fig. 18).

With respect to claim 4, Yoshioka teaches the EGR device according to claim 3, wherein the expansion chamber includes a bottom wall (for example, in the first interpretation: as pointed out and labeled “bottom wall A” in the marked-up copy of Fig. 18 provided directly below; alternatively, for example, in the fourth interpretation: as pointed out and labeled “bottom wall B” in the marked-up copy of Fig. 18 provided above with respect to claim 1) that is inclined so that the bottom wall becomes lower in a vertical direction toward a section connected to the connecting portion (apparent from at least the marked-up copy of Fig. 18 provided above with respect to claim 1, in view of at least Fig. 1 and in view of at least ¶ 0032 & 0044).

With respect to claim 5, Yoshioka teaches the EGR device according to claim 1, wherein the first portion of the main passage and the second portion of the main passage extend continuously in the first direction (apparent from at least Fig. 18).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747